BARNES, Judge,
concurring in result in part and concurring in part.
I concur fully in rejecting B.R.'s challenge to the sufficiency of the evidence supporting his delinquency adjudication. I concur in result only on the jurisdictional issue. As the author of KS., I am aware that many of my colleagues, including the majority here, do not subscribe to my reasoning in these juvenile jurisdiction cases with respect to the non-waivability of certain errors. However, as a matter of both legality and practicality, I am convinced of the correctness of K.S.'s holding. I would note that the majority here, much like the M.B. panel, has failed to address the long line of cases noted in KS. supporting the proposition that court approval for the filing of a first delinquency petition is one of several documents that absolutely must be included in the record, and that the failure of the record to disclose such a document is a fatal, non-waivable error. See, eg., Seay v. State, 167 Ind.App. 22, 37, 337 N.E.2d 489, 498 (1975) (holding that the order of the juvenile court authorizing the filing of a delinquency petition is one of the "essential documents" needed when considering a challenge to juvenile jurisdiction and that we would sua sponte address jurisdictional issues, even if not raised by the appellant); Kindred v. State, 498 N.E.2d 467, 470-71 (Ind.Ct.App.1986) (holding that failure of record to disclose necessary prerequisites for initiating juvenile delinquency proceeding invalidated twenty-year-old criminal conviction for theft after juvenile was waived into adult court).5 The majority here is guilty of what I see as a legalistic "bait-and-switch," and have cited general cases discussing the three types of jurisdiction in concluding that a juvenile must object to the failure to approve the filing of a delinquency petition or the issue is waived. In my view, it is a matter for our supreme court to decide whether to ignore or overrule established precedent that specifically applies to juvenile delinquency proceedings.
However, I am just as convinced that once a child has been in the juvenile system and adjudicated a delinquent child, the importance in later cases of strict compliance by a juvenile court with the statutory prerequisites to commencing a formal delinquency proceeding diminishes. Here, B.R. was a frequent customer of the juvenile delinquency process; he had been adjudicated a delinquent child on four occasions prior to the current incident. There is no indication that the validity of any of these prior adjudications has ever been challenged.
As a matter of logic and practicality, when a child has already been through the system once before, it may be properly presumed that it is in the best interests of the child or the community to initiate a formal delinquency proceeding with respect to subsequent delinquency allegations without the juvenile court having to enter a formal finding to that effect. In S.W.E. v. State, 563 N.E.2d 1318, 1321 (Ind.Ct.App.1990), we held the juvenile court was not required to comply strictly with all of the statutory steps for juvenile jurisdiction where the child previously had been adjudicated delinquent, had not been discharged by the juvenile court, and the DOC had not been awarded guardianship of the child as a result of the first delinquency adjudication. In my view, the fact that the juvenile court here previously may *309have awarded guardianship of B.R. to the DOC, only to have him get into trouble again after being released by the DOC}, should not be dispositive nor should it require a different result from S.W.KE.
I maintain that with respect to a child being considered for the first time for a formal delinquency proceeding, the juvenile court must approve the filing of a delinquency petition by expressly noting on the record that there is probable cause of delinquency and that it is in the best interests of the child or community to commence a formal proceeding. See K.S., 807 N.E.2d at 770-71. I also believe this a non-waivable requirement. See id. at T774-75. With respect to subsequent delinquency allegations against a child who has already been adjudicated delinquent on at least one prior occasion, the rationale of KS. is less compelling. See id. at 773 n. 5. I would hold that B.R.'s four previous trips through the juvenile justice system rendered strict compliance with all the steps for commencing a fifth delinquency proceeding unnecessary and affirm on that basis.

. I am aware that KS.'s reliance on Kindred has been challenged in part because it concerned a juvenile who had been waived into adult court, unlike K.S. That is a distinction without a difference, because what invalidated Kindred's conviction was the juvenile court's failure to obtain jurisdiction in the first place, not any defect in him being waived into adult court.